Wood, J. (after, stating the facts.) No objection is urged in the brief of counsel for the appellant to the instructions of the court. We assume therefore that the instructions were -correct.  (1) Appellant contends that the evidence is not sufficient to sustain the verdict. The issue of fact as to whether or not the appellant shot Worthington, as charged in the indictment, was for the jury to determine. The court cannot say as a matter of law that there was no substantial testimony to sustain the verdict.  (2-3) Appellant urges in his brief that the court erred in not instructing the jury to disregard the testimony concerning the trailing by the bloodhounds, but there was no objection to this testimony when offered and no prayer for such an instruction. The appellant therefore cannot now complain of the ruling of the court in permitting this testimony. Moreover, the proper foundation was laid for such testimony, and this court, in Holub v. State, 116 Ark. 227, held that such testimony was competent.  (4) Appellant insists that the court erred in permitting witness Whitfield to detail an alleged conversation which he had with appellant, in which appellant in alleged to have told witness about shooting a man other than Worthington, and about certain car robberies, and about being a member of the whiskey faction in Beebe, and having the judge and the prosecuting attorney under his control. When the witness began to detail the conversation with appellant while in jail, the record shows that counsel for appellant said: “Let the record show we object to all this testimony,” and after the witness had given his testimony in chief the record shows the following: “The defendant objected to the witness being permitted to detail to the jury the conversation and statements made to him by the defendant while in jail at Newport.” Thus it appears that only a general objection was saved to the testimony of the detective Whitfield. ,No specific objection was made to the testimony on the grounds now urged here. Some of the testimony of Whitfield was at least competent evidence on behalf of the State, and if appellant wished to have that part of it which he now claims to be incompetent excluded he should have called the court’s attention specifically to that part of the testimony which, he now claims was objectionable, and not having done so, objection here for the first time cannot avail him. See Kansas City So. Ry. Co. v. Leslie, 112 Ark. 305. Counsel for appellant contend" that the court erred in permitting the State to prove by the witness Carr that appellant’s witness Jarvis had told him that he was innocent of the crime himself, but that he thought they had the right_ party. The proper foundation was laid for the introduction of this testimony, in contradiction of witness Jarvis, and there was no error in the ruling of the court admitting the testimony. A witness by the name of McQuiston testified that while the appellant was in jail in Jackson county he heard a conversation that appellant had with his wife by means of a dictograph. Witness heard appellant tell his wife “that if they knew what he knew the whole bunch would be gone.” Witness did not know to whom appellant referred.  (5) The appellant offered to prove by his wife that he never made any such statement as the witness detailed. The court refused to allow the wife of appellant to testify. Appellant duly objected and excepted to the ruling of the court, and urges this as a ground for reversal. Under our statute the appellant’s wife was not a competent witness in his behalf. See Kirby’s Digest, §§ 3095 and 3092; Woodward v. State, 84 Ark. 119. This statutory rule of evidence is not changed by Act 159 of the Acts of the General Assembly of 1915, giving to married women all the rights to contract and be contracted with, to sue and be sued, and in law and equity to enjoy all rights and be subjected to all the laws of this State, as though she were a femme sole. This last act has no reference to rules for the production of evidence. We find no reversible error in the record, and the judgment is therefore affirmed.